EXHIBIT 10(a)5 SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION THE SOUTHERN COMPANY Only non-employee directors are compensated for service on the Board of Directors (the "Board") of The Southern Company. Effective January 1, 2011, the pay components are as follows: · Annual Cash Retainer Fee: · Committee Chair Annual Retainer: · Presiding Director Annual Retainer: · Annual Stock Retainer Fee: $105,000 payable in deferred common stock units until Board membership ends · Board Meeting Fees: Meeting fees are not paid for participation in the initial eight meetings of the Board in a calendar year.If more than eight meetings of the Board are held in a calendar year, $2,500 will be paid for participation in each meeting of the Board beginning with the ninth meeting.
